EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Peter Corless on 02/24/2022.

The application has been amended as follows: 

Claim 1 lines 11-14 recite:
 “the scissors mechanism connects to the threaded pole via a revolute joint mounted on a threadable coupling configured to interface with a threaded portion of the threaded pole, or the scissors mechanism connects to the threaded pole via a revolute joint mounted on a threadable coupling configured to interface with a threaded portion of the threaded pole” and will be amended to recite:
“the scissors mechanism connects to the threaded pole via a revolute joint mounted on a threadable coupling configured to interface with a threaded portion of the threaded pole, or the scissors mechanism connects to the smooth pole via a revolute joint mounted on a slidable coupling configured to interface with a smooth portion of the smooth pole.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773